.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 1/15/2021, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al (2015 Nanotechnology 26 322001) in view of Jones et al (Chem. Rev. 2011, 111, 3736–3827).
Regarding claims 1-7 and 9, Langer suggests or otherwise renders obvious an analyzing apparatus comprising a substrate for sensing (page 11-12, §5) comprising a support layer; a plurality of metal nanoparticle (e.g., gold and silver) clusters arranged on the support layer, each of the plurality of metal nanoparticle clusters comprising a plurality of conductive metal nanoparticles, and the plurality of conductive metal nanoparticles being stacked in a three-dimensional structure and extending vertically from a surface of a support layer; and a plurality of perforations among the plurality of page 4-5, §3, §3.1, §3.2).
Langer suggests nanoparticles with a size of 15 nm and/or 10-100 nm (page 4, §3; page 6 §4). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Langer, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Langer fails to expressly suggest the plurality of perforations are arranged at regular intervals; wherein each of the plurality of perforations transmits incident light therethrough, and wherein a mean size of each perforation from among the plurality of perforations defined by a mean interval between adjacent ones of the plurality of metal nanoparticle clusters is 8 nm to 20 nm; wherein a thickness of each of the plurality of metal nanoparticle clusters is 50 nm to 1 μm; wherein each of the plurality of perforations extend to a surface of the support layer, such that each of the plurality of perforations transmits incident light to the surface of the support layer. However, Langer further teaches the use of silver or gold nanoparticles or gold and silver coated silicon templates in SERS applications which would have suggested that of a semiconductor wafer to one of ordinary skill in the art at the time of invention (page 5; §3.2; page 12, §5.1).
page 3738; fig 1(a); page 3779-3780, §5.5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the metal nanoparticle clusters and structures of Jones for the metal nanoparticle clusters and structures of Langer, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding the limitations “wherein each of the plurality of perforations transmits incident light therethrough, and wherein a mean size of each perforation from among the plurality of perforations defined by a mean interval between adjacent ones of the plurality of metal nanoparticle clusters is 8 nm to 20 nm; wherein a thickness of each of the plurality of metal nanoparticle clusters is 50 nm to 1 μm; wherein each of the plurality of perforations extend to a surface of the support layer, such that each of the plurality of perforations transmits incident light to the surface of the support layer; “ Langer suggests both the nanoparticles and nanostructures are tunable (e.g., size and interparticle distance) (page 4-5, §3, §3.1, §3.2).; and the resonance frequency of the page 1; §1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the size, geometry, composition, as well as the dielectric environment around the nanoparticles (i.e., size and spacing of the nanostructures and nanoclusters), and therein the mean size of each perforation and the thickness of each of the plurality of metal nanoparticle clusters, to optimize the resonance frequency of the sensor.
Regarding claim 26, Langer teaches it was known in the art at the time of invention to dissolve or etch silicone structures such as nanowires or nanopillars in SERS applications (page 5; §3.2; page 12, §5.5); so it would have been obvious to one of ordinary skill in the art at the time of invention to etch away the silicon nanowires or nanopillars of the sensor substrate of Langer as modified by Jones if the structures were no longer needed.  

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783